UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/4/2020
                                                                       :
MARIE JEAN CHARLES, MARIE H. JEAN FERRARI, :
and ANN MARIE JULES, individually and on behalf of :
others similarly situated,                                             :
                                                                       :      20-cv-1715 (LJL)
                                    Plaintiff,                         :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
MARQUIS HOME CARE, LLC,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On February 26, 2020, Plaintiffs initiated this action to recover damages for alleged
violations of federal and state wage and hour laws arising out of Plaintiffs’ employment at
Defendant Marquis Home Care, LLC (“Marquis Home Care”), located at 230 N. Main Street,
Spring Valley, New York 10977. Dkt. No. 1.

        Pursuant to Rule 18(a)(i) of the Rules for the Division of Business Among District Judges
for the Southern District of New York, a civil case “shall be designated for assignment to White
Plains if,” as relevant here, “[t]he claim arose in whole or in major part in the Counties of
Dutchess, Orange, Putnam, Rockland, Sullivan and Westchester (the ‘Northern Counties’) and at
least one of the parties resides in the Northern Counties.” In this case, Defendant Marquis Home
Care is in Rockland County, the mailing addresses listed for Plaintiffs are in Rockland County,
see Dkt. No. 1 at Exs. A-C, and nothing in the Complaint indicates that any part of the claim
arose outside of Rockland County.

       Accordingly, this case has been reassigned to the White Plains courthouse. The Clerk of
Court is respectfully directed to close Dkt. No. 6.


        SO ORDERED.


Dated: March 4, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
